Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 06/04/2020. Claims 1-8 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 06/04/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 07/09/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 12/30/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
The Information Disclosure Statement filed on 06/01/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-108991, filed on 06/06/2018.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an actual steering angle detecting part configured to detect the actual steering angle”, “an operating unit configured to perform a steering operation”, “a support part supporting the operating part rotatably,”, “a rotating part being rotatably supported by the support part,”, “a biasing part biasing the operating part”, “a position adjusting part configured to adjust a rotation angle”, “a relative angle detecting part configured to detect a relative rotation angle”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et. al. (W.O. Publication No. 2017/073614) in view of Oyama (U.S. Publication No. 2018/0339725).
Regarding claim 1 
Takenaka discloses “A work vehicle comprising: a hydraulic actuator configured to change an actual steering angle;” (See Takenaka [0012] disclosing a hydraulic actuator, for changing a steering angle.).
Takenaka discloses “an actual steering angle detecting part configured to detect the actual steering angle;” (See Takenaka [0026] disclosing a steering angle detection unit for detecting the steering angle.).
Takenaka discloses “an operating unit configured to perform a steering operation, the operating unit including an operating part configured to be operated and rotated by an operator,” (See Takenaka [0023] disclosing a steering operation device.).
Takenaka discloses “a support part supporting the operating part rotatably,” (See Takenaka [0034] disclosing an operation input shaft 61, provided rotatably, and connecting the joystick (operating unit) to the housing 63. The housing may be a support part.).
Takenaka discloses “a rotating part being rotatably supported by the support part,” (See Takenaka [0034] disclosing an operation input shaft 61, provided rotatably, and connecting the joystick (operating unit) to the housing 63. The input shaft may be a rotating part.).
Takenaka discloses “a biasing part biasing the operating part to a predetermined position with respect to the rotating part,” (See Takenaka [0012]-[0013] disclosing biasing portion that biases the first input member to coincide with the displacement of the second input member.).
Takenaka discloses “and a position adjusting part configured to adjust a rotation angle of the rotating part with respect to the support part;” (See Takenaka [0035] disclosing that the input shaft is linked to the front frame via a linking mechanism 26. & [0059] disclosing the linking mechanism makes the steering angle of the feedback input shaft coincide with the steering angle of the front frame.).
Takenaka discloses “a relative angle detecting part configured to detect a relative rotation angle of the operating part with respect to the rotating part;” (See Takenaka [0051] disclosing a first rotational angle detection unit, detecting the angle of the operation input shaft.).
Takenaka discloses “a steering control part configured to control the hydraulic actuator based on a rotation operation of the operating part;” (See Takenaka [0051] disclosing that the first rotation angle detected may be sent a control signal to the controller. The command signal may be used to control the hydraulic pressure, see [0031]).
Takenaka discloses all of the elements of claim 1 except “and a position adjustment control part configured to set a torque based on the relative rotation angle and use the torque to control the position adjusting part based on the actual steering angle.” (In particular Takenaka discloses a torque control signal, however the corresponding torque is determined by use of a torque sensor, not set based upon the relative steering angle, see [0071]).
Oyama discloses “and a position adjustment control part configured to set a torque based on the relative rotation angle and use the torque to control the position adjusting part based on the actual steering angle.” (See Oyama [0067] disclosing a feedback steering angle control torque, calculated on the basis of steering angle deviation between a target steering angle and an actual steering angle (a relative angle per claim 4).).
Takenaka and Oyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Takenaka to incorporate the teachings of Oyama, to incorporate setting a torque signal based upon a rotation angle. Doing so provides a known method in the art for determining the command signal of a motor, advantageously without a torque sensor as a less complex and more cost-effective alternative.
Regarding claim 2 
Takenaka discloses all of the elements of claim 2 except “A work vehicle according to claim 1, wherein the position adjustment control part is further configured to perform a PID control of the position adjusting part based on the relative rotation angle.”
Oyama discloses “A work vehicle according to claim 1, wherein the position adjustment control part is further configured to perform a PID control of the position adjusting part based on the relative rotation angle.” (See Oyama [0067] disclosing PID control to calculate an output control torque signal of a motor on the basis of a difference between a target angle and an actual angle (a relative steering angle).).
Takenaka and Oyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Takenaka to incorporate the teachings of Oyama, to incorporate PID control of a motor based upon a relative steering angle. Doing so provides a well-known method in the art for determining the command signal of a motor, advantageously without a torque sensor as a less complex and more cost-effective alternative, through continuously modulated control. A PID controller continuously calculates an error value as the difference between a target value and a measured process value and applies a correction based on proportional, integral, and derivative terms.
Regarding claim 3
Takenaka discloses all of the elements of claim 3 except “The work vehicle according to claim 2, wherein the position adjustment control part is further configured to perform the PID control of the position adjusting part based on a difference between a first parameter set based on the actual steering angle and a rotation angle of the rotating part with respect to the support part.”
Oyama discloses “The work vehicle according to claim 2, wherein the position adjustment control part is further configured to perform the PID control of the position adjusting part based on a difference between a first parameter set based on the actual steering angle and a rotation angle of the rotating part with respect to the support part.” (See Oyama [0067] disclosing PID control to calculate an output control torque signal of a motor on the basis of a difference between a target angle and an actual angle (a relative steering angle).).
Takenaka and Oyama are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Takenaka to incorporate the teachings of Oyama, to incorporate PID control of a motor based upon a relative steering angle. Doing so provides a well-known method in the art for determining the command signal of a motor, advantageously without a torque sensor as a less complex and more cost-effective alternative, through continuously modulated control. A PID controller continuously calculates an error value as the difference between a target value and a measured process value and applies a correction based on proportional, integral, and derivative terms.
Regarding claim 4
Takenaka discloses “The work vehicle according to claim 1, wherein the relative angle detecting part includes a first rotation angle detecting part configured to detect a rotation angle of the operating part with respect to the support part,” (See Takenaka [0072] disclosing a first rotation angle detection unit for detecting the rotation of the operation input shaft.).
Takenaka discloses “a second rotation angle detecting part configured to detect a rotation angle of the rotating part with respect to the support part,” (See Takenaka [0072] disclosing a second rotation angle detection unit for detecting the rotation of the feedback input shaft.).
Takenaka discloses “and a computing part configured to compute the relative rotation angle from the rotation angle detected by the first rotation angle detecting part and the rotation angle detected by the second rotation angle detecting part.” (See Takenaka [0077] disclosing a deviation angle computed based upon the difference between the operation input angle and the feedback input angle.).
Regarding claim 5
Takenaka discloses “The work vehicle according to claim 1, wherein the relative angle detecting part is a sensor detecting a relative rotation angle of the operating part with respect to the rotating part.” (See Takenaka [0051] disclosing a first rotation angle detection unit for detecting the rotation of the operation input shaft as a rotary sensor as an example.).
Regarding claim 7
Takenaka discloses “The work vehicle according to claim 1, wherein the relative angle detecting part is a sensor detecting a relative rotation angle of the operating part with respect to the rotating part.” (See Takenaka [0061] disclosing the second rotation angle thetafb = thetas as the actual steering angle.).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et. al. (W.O. Publication No. 2017/073614) in view of Oyama (U.S. Publication No. 2018/0339725) in further view of Mukai et al. (U.S. Publication No. 2012/0055730).
Regarding claim 6 
Takenaka discloses all of the elements of claim 6 except “The work vehicle according to claim 1, wherein: the position adjusting part includes an actuator, and a transmitting part including a self-lock function, the transmitting part being configured to transmit driving power of the actuator to the rotating part.”
Mukai discloses “The work vehicle according to claim 1, wherein: the position adjusting part includes an actuator, and a transmitting part including a self-lock function, the transmitting part being configured to transmit driving power of the actuator to the rotating part.” (See Mukai [0074] disclosing a self-locking worm wheel (transmitting part. The worm gear forming a gear mechanism, which forms a variable gear ratio steering device provided with a motor [0063], which transmits power to a rotating part input shaft to output shaft [0047].)).
Takenaka and Mukai are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Takenaka to incorporate the teachings of Mukai, to incorporate an actuator with a self-locking transmitting part. Doing so provides a known structure in the art for providing the command signal of a motor, advantageously provided to enable effective feedback motor control by generating friction between the transmission gear part and the transmitting part.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et. al. (W.O. Publication No. 2017/073614) in view of Oyama (U.S. Publication No. 2018/0339725) in further view of Yasuharu (J.P. Publication No. 2006/168515).
Regarding claim 8 
Takenaka discloses “The work vehicle according to claim 1, wherein: the biasing part includes a spring member,” (See Takenaka [0063] disclosing a first spring for biasing the operation spool.).
Takenaka discloses all of the elements of claim 8 except “and one or both of a damper and a friction brake.”
Yasuharu discloses “and one or both of a damper and a friction brake.” (See Yasuharu [0011] disclosing both a damper and a brake as examples which can be used for resistance force generation of a steer-by-wire steering system.).
Takenaka and Yasuharu are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Takenaka to incorporate the teachings of Yasuharu, to incorporate a damper or a friction brake for biasing. Doing so provides known structures in the art for biasing, advantageously provided to produce resistance corresponding to the angular speed of the operation part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Araki et. al. (U.S. Publication No. 2021/0061348) discloses a vehicle with feedback integral control of a lean motor (See [0127]). Adachi et. al. (J.P. Publication No. 2004/210195) discloses an agricultural work vehicle turn control device with a steering amount determined corresponding to operation of an operation part (See Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664